DETAILED ACTION
	This office action is in response to the application filed on 12/18/2019 in which claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16852240 because the limitations of the claims of the instant application are contained in the limitations of the copending application.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 4, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US2018022748A1) in view of Swartzentruber et al. (US20160020985A1).
As to claim 1, Liu teaches a method of dynamically estimating a propagation time between a first node and a second node of a wireless network, comprising: ([0013] FIG. 3 is a message sequence diagram demonstrating synchronization between the BBU and the RRU in FIG.)
a. receiving, by the second node, from the first node a packet containing a first timestamp representing the transmit time of the packet;  ([0090] At time T.sub.1, a local time of the BBU 105, the BBU 105 transmits a first synchronization message to the RRU 120. The first synchronization message is a TDMA signal and comprises a first timestamp indicating time T.sub.1 as the time that the BBU 105 transmitted the first synchronization message.) 
b. receiving, by the second node, from a local time source, a second timestamp corresponding with a time of reception of the first timestamp received from the first node; ([0090] At time T.sub.1′, a local time of the RRU 120, the RRU 120 receives the first synchronization message, extracts and records the first timestamp, and generates and records a second timestamp indicating T.sub.1′ as the time that the RRU 120 received the first synchronization message. [0112] The processor 1430 also comprises a clock 1480, which keeps a local time of the apparatus 1400.)
([0092] Based on the first timestamp, the second timestamp, the third timestamp, and the fourth timestamp, the BBU 105 performs the following calculations:
T.sub.1′−T.sub.1=TD.sub.D−TO  (1) T.sub.1′ is the time that the RRU 120 received the first synchronization message; T.sub.1 is the time that the BBU 105 transmitted the first synchronization message; TD.sub.D is a time delay, or latency delay or propagation delay, of the first synchronization message traveling downstream from the BBU 105 to the RRU 120;)
But does not specifically teach:
d. storing the time difference between the first timestamp and the second timestamp; 
e. calculating, by the second node, a predictive model for predicting the propagation time based the time difference between the first timestamp and the second timestamp; and  
f. estimating, by the second node, the propagation time between the first node and the second node at a time, comprising querying the predictive model with the time. 
However Swartzentruber teaches d. storing the time difference between the first timestamp and the second timestamp; ([0050]-[0051] describes the receive delay predictor receives and combines all received and known delay information)
e. calculating, by the second node, a predictive model for predicting the propagation time based the time difference between the first timestamp and the second timestamp; and ([0026]-[0027], [0051], [0054] receive delay predictor supplies predicted reception times )
 ([0026]-[0027], [0051], [0053]-[0054], [0064]-[0065] a receive timestamp is created based on a predicted receive time from a receive delay predictor using received information and local delay information and time stamps)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the methods of Liu with the methods from Swartzentruber in order to optimize network efficiency by synchronizing signal transmission and reception through a predictive model.
As to claim 3, Liu in view of Swartzentruber teaches the method of claim 1, further comprising: performing steps a, b, c, d, N successive times for N packets; and calculating, by the second node, the predictive model for predicting the propagation time, based on time differences between the first timestamps and the second timestamps of each of the N packets. (Liu fig. 3 shows the two sync messages being transmitted meaning the steps of Liu in view of Swartzentruber are repeated multiple times)
As to claim 4, Liu in view of Swartzentruber teaches the method of claim 3, wherein the N packets are a running number of packets of a continuous series of packets. (Liu fig. 3 shows the second packet after the first without another packet in-between) 
As to claim 8, Liu in view of Swartzentruber teaches the method of claim 1, wherein the first node comprises a base station and the second node comprises a hub.  (Liu fig. 1 shows a first node as a base station (RRU) and a second node as a hub (BBU))
As to claim 9, Liu in view of Swartzentruber teaches the method of claim 8, wherein a wireless communication link is formed between the base station and the hub. (Liu fig. 1 shows a communication link between the base station (RRU) and the hub (BBU)) 
As to claim 10, Liu in view of Swartzentruber teaches the method of claim 1, further comprising, the second node, using the predicted propagation time to facilitate wireless communication between the second node and the first node comprising synchronizing reception timing of wireless communication from the second node to the first node. (Liu shows in fig. 3 synchronizing reception timing of wireless communication from the second node to the first node)



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu.

As to claim 18, Liu teaches a node operative to: a. receive from a first node a packet containing a first timestamp representing the transmit time of the packet; b. receive from a local time source, a second timestamp corresponding with a time of reception of the first timestamp received from the first node; c. calculate a time difference between the first timestamp and the second timestamp; d. store the time difference between the first timestamp and the second timestamp; e. calculate a predictive model for predicting the propagation time based the time difference between the first timestamp and the second timestamp; and f. estimate the propagation time between the first node and the second node at a time, comprising querying the predictive model with the time. (The claims recite a module or structure that is “operable to” perform the limitations of the claims which means that limitations that follow are optional or intended use. MPEP 2111.04 recites; “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”
MPEP 2106.04 recites; “For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used. Liu shows a node in fig. 1)
As to claim 19, Liu teaches the node of claim 18, wherein the node is further operative to: perform steps a, b, c, d, N successive times for N packets; and calculate (Liu shows a node in fig. 1)
As to claim 20, Liu teaches the node of claim 18, wherein the node is further operative to selecting how frequently to estimate the propagation delay between the first node and the second node at additional times, and accordingly querying the predictive model with the future times based on a determined error in estimates of the propagation delay. (Liu shows a node in fig. 1)

Allowable Subject Matter
Claims 2, 5-7, and 11-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/           Examiner, Art Unit 2465